internal_revenue_service department of the treasury number release date index number re washington dc person to contact telephone number refer reply to cc psi 9-plr-148858-02 date date legend decedent spouse trust state children grandchild trustee accountant law firm date date date date date x y z state statute plr-148858-02 dear madam this letter responds to your representative’s letter dated date and subsequent correspondence requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to sever a_trust into an exempt and nonexempt trust for purposes of generation-skipping_transfer gst tax and to make a reverse qualified_terminable_interest_property qtip_election under sec_2652 of the internal_revenue_code with respect to the exempt trust the facts and representations submitted are summarized as follows on date decedent and spouse created trust a revocable_trust to which they transferred the bulk of their assets trust was amended and restated in its entirety on date and was amended in part on date on date decedent died a resident of state whereupon trust became irrevocable decedent was survived by spouse children and grandchild article section ii of trust provides that after the death of the predeceased spouse the trustee shall divide the trust estate into three trusts the survivor’s trust to consist of the one-half community_property interest of the surviving_spouse the marital_deduction_trust to consist of the smallest amount necessary to reduce to zero the federal estate_tax payable as a result of the death of the predeceased spouse and the bypass_trust to consist of the balance of the trust estate article section ii paragraph b of trust provides in part that each of the trustors intends to take advantage of the unlimited_marital_deduction available under the internal_revenue_code as amended but only to the extent the estate of the predeceased spouse is not otherwise sheltered from tax by available credits exclusions and other deductions with regard to the marital_deduction_trust article section iv paragraph a of trust provides that the net_income of the marital_deduction_trust shall be paid to or for the surviving_spouse quarter-annually or at more frequent intervals and provides that trust principal may be paid to or for the surviving_spouse as the trustee deems necessary for the proper health maintenance and support of the surviving_spouse it further provides the surviving_spouse the noncumulative right to receive an amount of principal in each calendar_year not to exceed the greater of five thousand dollars or five percent of the value of the principal of the marital_deduction_trust as determined at the end of the calendar_year article section vii of trust provides in part that on the death of the surviving_spouse the balance of the marital_deduction_trust shall be divided into as many equal shares as there are children of trustors then living and children of trustors then deceased leaving issue then living plr-148858-02 article section vii paragraph of trust provides in part that for each share of the marital_deduction_trust allocated to a living child the trustee shall pay to or for the beneficiary at quarter-annual or more frequent intervals until the beneficiary attains age sixty the greater of the entire net_income of the beneficiary’s share or dollar_figurex in addition the trustee may distribute to the beneficiary in any given year the amount of principal the trustee deems necessary for the beneficiary’s health support maintenance and education the trustee is to distribute y percent of the principal of the beneficiary’s share when the beneficiary attains fifty-five years of age and the balance of the beneficiary’s share at sixty years of age article section vii paragraph of trust provides that if a beneficiary dies before becoming entitled to receive distribution of his or her entire share of the marital_deduction_trust the undistributed balance of that beneficiary’s trust is to be distributed to his or her issue free of trust by right of representation or in default thereof this share is to be distributed to the trustors’ then living issue by right of representation free of trust provided however that if a part of the balance would otherwise be distributed to a person for whose benefit a_trust is then being administered under the terms of the trust agreement then the share is to be added to the share already held by the trustee trustee hired accountant a qualified_tax professional to prepare decedent’s federal estate_tax_return form_706 accountant timely filed the form_706 on behalf of decedent’s estate on date on the form_706 an election was made to treat the property of the marital_deduction_trust as qualified terminal interest property under sec_2056 schedule r of form_706 reported that none of decedent’s allowable gst_exemption had been allocated to the decedent’s lifetime transfers and the maximum allowable gst_exemption was still available for allocation schedule r of form_706 allocated dollar_figurez of the available exemption to the bypass_trust but did not identify the marital_deduction_trust as a_trust to which a portion of the gst_exemption was allocated it has been represented that trustee relied on accountant to prepare the return and accountant failed to make or advise trustee to make the reverse_qtip_election subsequently trustee hired law firm after reviewing the form_706 law firm discovered accountant’s failure to make the reverse_qtip_election law firm filed a court petition to divide the marital_deduction_trust into the gst exempt marital_deduction_trust gst exempt trust consisting of assets of the marital_deduction_trust that are equal in value to the amount of the decedent’s unused gst tax exemption and the gst nonexempt marital_deduction_trust gst nonexempt trust consisting of the balance of the assets of the marital_deduction_trust it is represented that upon severance the gst exempt trust and the gst nonexempt trust will be governed in accordance with the provisions governing the marital_deduction_trust it is further represented that if the funding of the gst exempt trust and the gst nonexempt trust is done on a non pro_rata basis funding will be based on either the fair_market_value of the assets on the date of funding or in a manner that fairly reflects plr-148858-02 the net appreciation or depreciation in the value of the assets measured from the valuation_date to the date of funding you request a ruling granting an extension of time under sec_301_9100-3 to sever the marital_deduction_trust into the gst exempt trust and the gst nonexempt trust pursuant to sec_26_2654-1 of the generation skipping transfer_tax regulations and to make a reverse_qualified_terminable_interest_property_election under sec_2652 of the internal_revenue_code with respect to the exempt trust sec_2001 of the internal_revenue_code imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides in pertinent part that no deduction shall be allowed under sec_2056 where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property the entire property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of such property shall be treated as passing to any person other than the surviving_spouse for purposes of sec_2056 sec_2056 defines the term qualified_terminable_interest_property as property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if i the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals or has a usufruct interest for life in the property and ii no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 and that such an election once made shall be irrevocable plr-148858-02 sec_2044 provides that the value of the gross_estate shall include the value of any property to which sec_2044 applies in which the decedent had a qualifying_income_interest_for_life sec_2044 provides in relevant part that sec_2044 applies to any property if a deduction was allowed with respect to the transfer of such property to the decedent under sec_2056 by reason of subsection b thereof sec_2044 provides that for purposes of chapter and chapter property includible in the gross_estate of the decedent under sec_2044 shall be treated as property passing from the decedent sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 provides that the term generation- skipping transfer means a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 defines the term applicable_rate with respect to any gst as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides that generally the inclusion_ratio with respect to any property transferred in a gst is the excess of over the applicable_fraction with respect to a gst that is not a direct_skip sec_2642 a provides that in general the applicable_fraction is a fraction the numerator of which is the amount of the gst_exemption under sec_2631 allocated to the trust and the denominator of which is the value of the property transferred to the trust sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that in general any portion of an individual's gst_exemption that has not been allocated within the time prescribed by sec_2632 shall be plr-148858-02 deemed to be allocated as follows a first to property that is the subject of a direct_skip occurring at such individual's death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual's death sec_26_2632-1 provides that a decedent's unused gst_exemption is automatically allocated on the due_date for filing the form_706 or form 706na to the extent not otherwise allocated by the decedent's executor on or before that date unused gst_exemption is allocated pro_rata subject_to the rules of sec_26_2642-2 on the basis of the value of the property as finally determined for purposes of chapter chapter value first to direct skips treated as occurring at the transferor's death the balance if any of unused gst_exemption is allocated pro_rata subject_to the rules of sec_26_2642-2 on the basis of the chapter value of the nonexempt_portion of the trust property to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made no automatic allocation of gst_exemption is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gst with respect to the trust sec_2652 provides that for purposes of chapter the term transferor means a in the case of any property subject_to the tax imposed by chapter the decedent and b in the case of any property subject_to the tax imposed by chapter the donor an individual shall be treated as transferring any property with respect to which such individual is the transferor sec_2652 provides in pertinent part that in the case of any trust with respect to which a deduction is allowed to the decedent under sec_2056 by reason of subsection b thereof the estate of the decedent may elect to treat all of the property in such trust for purposes of this chapter as if the election to be treated as qualified_terminable_interest_property had not been made this election is referred to as a reverse_qtip_election and as provided in sec_26_2652-2 is made on the return on which the qtip_election was made sec_26_2652-2 provides in part that a reverse_qtip_election is not effective unless it is made with respect to all of the property in the trust to which the qtip_election applies sec_2642 provides that if a_trust is severed in a qualified_severance the trusts resulting from the severance shall be treated as separate trusts thereafter for gst purposes sec_2642 defines qualified_severance as the division of a single trust and the creation by any means available under the governing instrument or under local plr-148858-02 law of two or more trusts if i the single trust was divided on a fractional basis and ii the terms of the new trusts in the aggregate provide for the same succession of interests of beneficiaries as are provided in the original trust sec_2642 provides that if a_trust has an inclusion_ratio of greater than zero and less than a severance is a qualified_severance only if the single trust is divided into two trusts one of which receives a fractional share of the total value of all trust assets equal to the applicable_fraction of the single trust immediately before the severance in this case the trust receiving the fractional share shall have an inclusion_ratio of zero and the other trust shall have an inclusion_ratio of sec_2642 provides that the term qualified_severance includes any other severance permitted under regulations prescribed by the secretary sec_2642 provides that a severance provided for in sec_2642 may be made at any time sec_26_2654-1 provides that the severance of a_trust that is included in the transferor’s gross_estate into two or more trusts is recognized for purposes of chapter if the governing instrument does not require or otherwise direct severance but the trust is severed pursuant to discretionary authority granted either under the governing instrument or under local law and a b c the terms of the new trusts provide in the aggregate for the same succession of interests and beneficiaries as are provided in the original trust and the severance occurs prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and either the new trusts are severed on a fractional basis or if the severance is required by the terms of the governing instrument to be made on the basis of a pecuniary amount the pecuniary payment is satisfied in a manner that would meet the requirements of sec_26 a ii if it were paid to an individual if severed on a fractional basis the separate trusts need not be funded with a pro_rata portion of each asset held by the undivided trust the trusts may be funded on a non pro_rata basis provided funding is based on either the fair_market_value of the assets on the date of funding or in a manner that fairly reflects the net appreciation or depreciation in the value of the assets measured from the valuation_date to the date of funding plr-148858-02 sec_26_2654-1 provides that if a court order severing the trust has not been issued at the time the federal estate_tax_return is filed the executor must indicate on a statement attached to the return that a proceeding has been commenced to sever the trust and describe the manner in which the trust is proposed to be severed a copy of the petition or other instrument used to commence the proceeding must also be attached to the return if the governing instrument of a_trust or local law authorizes the severance of the trust a severance pursuant to that authorization is treated as meeting the requirements of sec_26_2654-1 if the executor indicates on the federal estate_tax_return that separate trusts will be created or funded and clearly sets forth the manner in which the trust is to be severed and the separate trusts funded under sec_301_9100-1 the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-2 provides an automatic_extension of time for making certain elections sec_301_9100-3 provides in pertinent part that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides in part except as provided in sec_301_9100-3 through iii a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides in pertinent part that the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by the granting of relief state statute provides in relevant part that o n petition by a trustee or beneficiary the court for good cause shown may divide a_trust into two or more separate trusts if the court determines that dividing the trust will not defeat or substantially impair the accomplishment of the trust purposes or the interests of the beneficiaries as a result of the qtip_election made on the decedent's form_706 the property of the marital_deduction_trust is includible in spouse's gross_estate pursuant to sec_2044 spouse accordingly is considered the transferor of the property for gst tax purposes plr-148858-02 and decedent's remaining gst_exemption may not be allocated to the assets of the marital_deduction_trust however decedent will be treated as the transferor of the gst exempt trust’s assets for gst tax purposes if the marital_deduction_trust is severed in accordance with sec_26_2654-1 and a reverse_qtip_election under sec_2652 is made for the exempt portion thereupon the automatic allocation rules of sec_2632 will apply decedent's remaining gst tax exemption to the gst exempt trust based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly an extension of time of days from the date of this letter is granted for severing the marital_deduction_trust pursuant to sec_26_2654-1 into the gst exempt trust and the gst nonexempt trust and to file a supplemental form_706 making the reverse_qtip_election with respect to the gst exempt trust the form_706 should be filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the form a copy is enclosed for this purpose except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely heather c maloy heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
